Citation Nr: 0123684	
Decision Date: 09/28/01    Archive Date: 10/02/01

DOCKET NO.  00-06 976	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boston, Massachusetts



THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for post-traumatic 
stress disorder (PTSD).  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

M. Cooper, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1966 to 
January 1970.  

This matter comes to the Board of Veterans' Appeals (Board) 
from a March 1997 RO decision which determined that new and 
material evidence to reopen a claim for service connection 
for PTSD had not been presented.  


REMAND

The Board notes that portions of the veteran's claims file 
appear to be missing.  The record before the Board is a 
"rebuilt" folder.  It is noted that at one point the claims 
folder was sent to a medical center as part of a dental 
claim.  In any event, the claims file was apparently lost at 
the time this case was sent to the Board.  The first document 
on file is the March 1997 rating action.  

In the March 1997 RO decision, it was noted that service 
connection for PTSD was previously denied by rating actions 
in October 1992, June 1993, and September 1993; however, 
records pertaining to such rating actions are not contained 
in the claims file.  Unappealed determinations made by the 
agency of original jurisdiction are final with the exception 
that a claim may be reopened by submission of new and 
material evidence.  38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. 
§ 3.156.  In the opinion of the Board, another attempt should 
be made to locate records pertaining to earlier rating 
decisions.  In addition, other evidence, including previously 
submitted medical reports and lay statements in support of 
his claim for service connection for PTSD should be located 
and added to the claims file.  

At this point the Board would note that it appears that the 
appellant has never been informed that his claims folder is 
lost.  It is possible he may have copies of old ratings, 
other communications with the VA which would be pertinent.  
Contact should also be made with his representative to 
ascertain whether there are files that contain pertinent 
records.

VA medical records dated from May 1996 to November 1999 
reflect that the veteran received ongoing treatment for 
diagnosed PTSD.  In the March 1997 RO decision, it was noted 
that in a September 1996 statement, the veteran alleged 
certain stressors which occurred during his service in the 
Vietnam War; however, his statement is not contained in the 
claims file.  It is noted that the veteran's service 
personnel records reflect that he served in Vietnam from 
March 1968 to May 1968.  He was awarded the Vietnam Service 
Medal with one Bronze Star and the National Defense Service 
Medal.  Any relevant statement concerning service stressors, 
including the September 1996 statement alluded to by the RO 
should be included in the claims file.  In addition, another 
attempt should be made to obtain more detailed information 
from the veteran concerning his stressors.  Thereafter, the 
U.S. Armed Services Center for Research of Unit Records 
(USASCRUR) should be contacted in order to verify the 
veteran's alleged stressors or combat service.  

During the course of development of the instant claim, the 
law concerning notice to be provided, and assistance in 
developing the claim was changed.  See Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000) (codified as amended at 38 U.S.C.A. § 5100 et 
seq. (West Supp. 2001)).  In addition, there have recently 
been final regulations promulgated, which implement these 
provisions.  See 66 Fed. Reg. 45,620-32 (August 29, 2001) (to 
be codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326).  

In pertinent part, the Veterans Claims Assistance Act of 2000 
provides that VA shall make reasonable efforts to assist a 
claimant in obtaining evidence necessary to substantiate a 
claim for VA benefits, unless no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim.  The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim.  Id.  38 U.S.C.A. 
§ 5103A(d)) (West Supp. 2001).  Given the nature of this 
case, the Board concludes that further evidentiary 
development is warranted.  If the veteran engaged in combat 
with the enemy or if an alleged stressor is verified, the 
veteran should be afforded a VA psychiatric examination to 
confirm whether a verified stressor is the cause of any 
current PTSD.  It is also noted that the new provisions 
include new criteria for determining whether there is new and 
material evidence.  These provisions, however, pertain only 
to claims filed on or after August 29, 2001.  66 Fed. Reg. 
45,620-32 (August 29, 2001) (to be codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326).  

The Board notes that it appears additional relevant treatment 
records may exist, and such should be obtained as part of the 
VA's duty to assist.  The RO should obtain and associate with 
the claims file all outstanding pertinent medical records, 
particularly any relevant VA medical records.  Moreover, the 
veteran is advised that while the case is on remand status, 
he is free to submit additional evidence and argument.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999); Quarles v. 
Derwinski, 3 Vet. App. 129, 141 (1992).  

In view of the foregoing, this case is REMANDED for the 
following actions:

1.  The RO should make an additional 
search for the veteran's claims folder, 
to include contacting medical centers to 
which the records may have been sent.  If 
the claims folder is not located, the 
appellant should be contacted and asked 
to provide copies of any VA ratings or 
notices provided to him.  It should also 
be determined if he had a representative 
at the time of any earlier claim, and if 
so, it should be determined whether the 
representative has any additional 
records.  Additionally, the RO should 
contact the National Personnel Records 
Center (NPRC) and obtain the veteran's 
service medical records or other records 
they might be able to reconstruct, to the 
extent not on file.  The RO's efforts to 
obtain the veteran's service medical 
records should be fully documented in the 
record.  

2.  The RO should request the veteran to 
provide the complete names and addresses 
of any physicians or medical facilities 
which provided relevant treatment to the 
veteran.  All available pertinent medical 
records should be obtained from the 
specified health care providers.  The 
veteran should be requested to sign and 
submit appropriate consent forms to 
release any private medical records to 
the VA.  

3.  To the extent there is an attempt to 
obtain records that is unsuccessful, the 
claims folder should contain 
documentation of the attempts made.  Any 
VA records should be obtained.  The 
veteran and his representative should 
also be informed of any negative results.  
38 C.F.R. § 3.159.  

4.  The RO should provide the veteran 
with an opportunity to furnish additional 
information with regard to the events and 
incidents he cites as stressors, as 
necessary.  In particular, the RO should 
advise him that he should furnish 
information as specific as possible as to 
the names, dates, and places of such 
events, and the persons involved therein.  
He should be advised to submit any 
verifying information that he can 
regarding the stressors he claims to have 
experienced in service.  The veteran 
should be told that the information is 
necessary to obtain supportive evidence 
of the stressful events and that failure 
to respond may result in adverse action.  

5.  To the extent the veteran has 
previously submitted correspondence 
regarding stressors, and if any such 
additional information is forthcoming 
from the veteran, the RO should contact 
the U. S. Armed Services Center for 
Research of Unit Records (USASCRUR), 
located at 7798 Cissna Road, Suite 101, 
Springfield, VA 22150-3197 or any other 
appropriate organization in an attempt to 
corroborate the stressors.  The veteran's 
statements regarding descriptions of the 
stressors should be provided this 
organization.  Any report or response 
from USASCRUR or any other appropriate 
organization that is obtained should be 
associated with the claims file.  

6.  Following completion of the above 
development, if the veteran served in 
combat or if any stressor was verified, 
the veteran should be afforded a 
psychiatric examination to evaluate his 
claim for service connection for PTSD.  
The claims folder must be made available 
to and be reviewed by the examiner prior 
to the examination.  All indicated 
testing should be accomplished.  

The examiner should render an opinion as 
to whether the veteran currently suffers 
from PTSD pursuant to the diagnostic 
criteria set forth in Diagnostic And 
Statistical Manual of Mental Disorders 
(DSM-IV); and, if so, is the diagnosis 
linked to a specific corroborated 
stressor event experienced while in 
service or to any verified combat 
service.  

7.  The RO must review the claims file and 
ensure that all notification and 
development action required by 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 1991 & 
Supp. 2001) and the new regulations are 
fully complied with and satisfied.  For 
further pertinent guidance on the 
processing of this case in light of the 
changes in the law, the RO should refer to 
any pertinent formal or informal guidance 
that is subsequently provided by the 
Department, including, among others 
things, final regulations and General 
Counsel precedent opinions.  Any binding 
and pertinent court decisions that are 
subsequently issued also should be 
considered.  

8.  After performing the above 
development, the RO should adjudicate the 
issue of whether new and material 
evidence has been submitted to reopen the 
claim for service connection for PTSD.  
If the claim remains denied, the veteran 
should be issued a supplemental statement 
of the case, and given an opportunity to 
respond, before the case is returned to 
the Board, to the extent such action is 
in order.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).  


